

Exhibit 10.11
 
SEPARATION AND RELEASE AGREEMENT
 (Peter W. Noble)
 
This Separation and Release Agreement (“Agreement”) is made and entered into by
and between Peter W. Noble (“Employee”) and Onvia, Inc. (the “Company”).
 
Both parties wish to set forth the terms and conditions of Employee’s departure
from Employee’s employment with the Company.  In consideration of the mutual
promises contained in this Agreement, the parties agree as follows:
 
1.  Separation Date.  Employee’s employment with the Company is ending effective
May 16, 2007 (the “Separation Date”).  Employee will be paid Employee’s salary
through the Separation Date, less all required or agreed upon withholding. 
Employee will not be entitled to receive any further compensation or benefits
from the Company, except as described in the balance of this Agreement. 
Employee acknowledges that following the Separation Date, Employee will have no
authority to bind the Company to any contract or agreement, or to act on behalf
of the Company or any of its affiliates, and the Company will not have any
obligation to reimburse Employee for any expenses incurred by Employee on or
after the Separation Date.


2. Severance Payment.  The Company will pay Employee a total sum of ONE HUNDRED
THOUSAND DOLLARS ($100,000.00) as a severance payment (“Severance Payment”). 
The Severance Payment will be subject to all lawful or required deductions and
will be paid in a lump sum, following the same direct deposit instructions
authorized by Employee for payroll purposes, if applicable.  Employee and the
Company agree that the Severance Payment represents sufficient consideration for
the potential claims being released.


3.  Accrued Paid Time Off.  Employee will be paid for any earned but unused paid
time off (approximately 176 hours), less all lawful and required deductions.
 
4.  Stock Options.  As of the Separation Date, Employee has 73,334 fully vested
and exercisable stock options granted under the Onvia, Inc. Amended and Restated
1999 Stock Option Plan (the “1999 Plan”). Employee acknowledges that as a
consequence of Employee’s termination as an Onvia employee on the Separation
Date, and pursuant to the terms of each stock option that has been granted to
Employee under the 1999 Plan, Employee will have three (3) months from the
Separation Date (until August 16, 2007) to exercise each stock option to the
extent each stock option was vested on the Separation Date. Nonvested stock
options will be forfeited upon the Separation Date.
 
5.  The Company’s 401(k) Plan.  Employee will continue to be eligible as an
“employee” of the Company through the Separation Date for employer contributions
made to the Company’s 401(k) Plan, according to the terms of the Company’s
401(k) Plan. Severance payments payable under this Agreement are not included
for the purpose of calculating 401(k) contributions made on Employee’s behalf. 
In addition, Employee will be entitled to receive all accrued and vested
benefits from the 401(k) Plan, according to the terms of that plan.  Nonvested
benefits will be forfeited upon the Separation Date.
 
6. Medical Benefits/COBRA Coverage. The Company will continue to provide
coverage under any group medical benefits plan under which Employee and
Employee’s dependents were covered on the date of this Agreement, through and
including the Separation Date.  Employee will be responsible to pay any amounts
chargeable as “employee premium contribution” amounts with respect to any such
coverage.  Employee and Employee’s covered dependents may be eligible to elect a
temporary extension of group health plan coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as subsequently amended (“COBRA”).  In the
event that Employee elects to extend his group health plan coverage, the
Employee will be solely responsible for costs associated with such continuation
coverage for Employee and Employee’s covered. The Company will pay Employee a
total sum of TWO THOUSAND SEVENTY FIVE DOLLARS AND SEVENTY SIX CENTS
($2,075.76), which Employee may use to pay for such continuation coverage costs.
From and after the Separation Date, the Company will have no responsibility to
provide medical benefits coverage to Employee.
 
7.  Release of Claims.  In consideration of the Severance Payment and other
benefits under this Agreement, which are in addition to the benefits that
Employee is otherwise entitled to receive, Employee and Employee’s successors
and assigns forever release and discharge the Company and its affiliated
companies, and the employees, agents, officers, directors and shareholders of
any of them, from all claims, demands, actions or causes of action, rights or
damages, including costs and attorneys’ fees (collectively, “Claims”), which
Employee may have on Employee’s behalf, known, unknown, or later discovered
which arose prior to the date Employee signs this Agreement, except as set forth
below.. 
 
7.1.  This release includes but is not limited to: Claims for breach of express
or implied contract, breach of covenant of good faith and fair dealing, wrongful
discharge, constructive discharge, defamation, tortious interference with
business

 
1

--------------------------------------------------------------------------------

 

expectancy, personal injury, mental distress, or impaired reputation; Claims for
unpaid salary, wages, commissions, bonuses or other compensation under any
federal, state or local wage and hour or wage claims statutes; Claims arising
under the Age Discrimination in Employment Act, the Civil Rights Acts, the Equal
Pay Act, the Americans with Disabilities Act, or any other federal, state or
local laws or regulations prohibiting employment discrimination; Claims under
any federal, state or local leave laws like the Family Medical Leave Act; Claims
under the Employee Retirement Income Security Act; and Claims alleging any legal
restriction on the Company’s right to separate from employment its employees. 
This shall not apply to any claims by or rights of employee (a) for compensation
for vested benefits arising under any Company employee benefit plan, in
accordance with the terms of such plans;(b) arising under any company insurance
plan or policy;(c) with respect to any obligation of the Company under this
Agreement;(d) for indemnification or defense, including attorney’s fees and
cost, by the Company, to the extent such rights may arise under law, or be
provided under  the Company’s Articles, Bylaws or otherwise, with respect to
Employee’s acts or omissions while employed by the Company. 
 
8.  No Admission of Liability.  Employee understands and acknowledges that this
Agreement does not constitute an admission by the Company of any wrongdoing or
liability. 


9. Confidential Information.
 
9.1. Non-Disclosure.  Employee acknowledges that by virtue of Employee’s
employment with the Company, Employee has access to and acquired knowledge of
trade secrets and information relating to the business of the Company and its
affiliates that are not generally known outside of Onvia (“Confidential
Information”).  At all times during and after employment, Employee agrees to
hold the Confidential Information in trust and strict confidence.  Employee
agrees not to use or disclose the Confidential Information for any purpose other
than for the benefit of the Company.
 
9.2.  Return of Materials/Equipment.  Employee will promptly deliver to the
Company, and will not remove from the Company’s premises or possession, all
documents and materials, or copies thereof, that contain Confidential
Information or that Employee prepared or acquired in connection with the
Company’s business.  Employee will also promptly deliver to the Company all
property (e.g., phone, blackberry, laptop, etc.) provided by the Company.
 
9.3.  Injunctive Relief.  Employee acknowledges and agrees that Onvia has the
right to obtain an injunction to restrain Employee from disclosing Confidential
Information and is not required to post bond or other security.
 
9.4  Non-Compete/Non-Solicitation and Other Obligations.  Employee specifically
reaffirms that Employee will continue to abide by the provisions of any Onvia
Proprietary Information and Inventions Agreement, the Onvia Nondisclosure
Agreement, and any other documents and agreements that the Employee signed
during his employment with Onvia and with which Employee is familiar. Such
agreement(s) remain in full force and effect, and nothing in this Agreement is
intended to supersede those agreements(s).


10.  Arbitration.
 
10.1. Notice and Selection of Arbitrator.  The parties agree that, with the
exception of injunctive and other relief that the Company may seek to enforce
Employee’s confidentiality obligations under of this Agreement, any dispute
arising under this Agreement must be submitted to arbitration in either King
County, Washington, the county and state for the Company’s facility to which
Employee was last assigned, or other mutually agreed upon venue, before a
disinterested arbitrator.  Arbitration will be commenced by service on the other
party to the dispute of a written request for arbitration, containing a brief
description of the matter at issue and the names and addresses of three
arbitrators acceptable to the petitioner.  Within thirty (30) days after
receiving the request, the other party must either select one of the proposed
arbitrators or provide the names and addresses of three other arbitrators
acceptable to the proposing party.  If the parties are unable to select an
arbitrator from those proposed, an arbitrator will be chosen impartially by the
American Arbitration Association.


10.2. Rules of Proceeding.  Arbitration proceedings will be conducted under the
commercial rules then prevailing of the American Arbitration Association.  The
arbitrator is not bound to any formal rules of evidence or procedure, and may
consider such matters as a reasonable businessperson would take into account in
decision-making.
 
10.3. Decision Final and Binding.  The decision of the arbitrator will be final
and binding on the parties, and may be entered and enforced in any court of
competent jurisdiction.
 
10.4. Expenses.  Each party will share equally the expenses of the arbitrator
and other arbitration expenses.  Attorney fees, witness fees and other expenses
incurred by a party in preparing for the arbitration are not “arbitration
expenses” and will be paid by the party incurring them, subject to any right to
recover reasonable attorney’s fees and costs, which shall include arbitration
expenses.

 
2

--------------------------------------------------------------------------------

 



11.  Non-Disparagement.  Employee agrees that Employee will not make any
disparaging or derogatory remarks about the Company or any of its officers,
directors, employees or agents at any time, and that the Company will not make
any disparaging or derogatory remarks about Employee at any time. 
 
12.  No Claims.  Employee represents that Employee has not filed any Claim that
was released in this Agreement and that Employee will not do so at any time in
the future; provided, however, that this will not limit Employee from filing a
Claim to enforce the terms of this Agreement.
 
13.  Agreement Confidential.  Employee will keep the fact and terms of this
Agreement completely confidential and will not disclose the existence of this
Agreement or its terms, except as required by law or court order.  Employee may,
however, disclose the existence and terms of this Agreement with Employee’s
attorney, accountant, financial advisors, and spouse or domestic partner.  Any
such third persons informed of the terms of this Agreement will in turn be
advised by Employee of this confidentiality provision and requested to maintain
it.


14.  Informed Agreement.  Employee has read and fully understands the terms of
this Agreement and its significance and consequences.   Employee acknowledges
that the Company has advised Employee to review the terms of this Agreement with
an attorney and that Employee has either done so or knowingly waived Employee’s
right to do so.  Employee further acknowledges that this Agreement is voluntary
and has not been given as a result of any coercion.
 
15.  Review and Revocation.  Employee has a period of twenty one (21) days
during which to consider this Agreement prior to signing, but may sign it in
less than 21 days at Employee’s option (“Review Period”).  Employee will have a
period of seven (7) days after signing in which to revoke this Agreement.  This
Agreement will not become effective or enforceable until the seven-day
revocation period has expired.  Employee may revoke this Agreement by delivering
a written notice to Jill Boyle at Onvia, Inc., 1260 Mercer Street, Seattle, WA
98109 no later than the seventh day after signing this Agreement. 
 
16.  Entire Agreement.  This Agreement is the entire agreement between Employee
and the Company, and it supersedes and replaces all prior written and oral
agreements between the parties with respect to its subject matter.  The Company
has not made any promises to Employee other than those included within this
Agreement.  No supplement or modification of this Agreement will be valid,
unless it is made in writing and signed by both parties.
 
17.  Severability. If any provision or portion of this Agreement is held to be
unenforceable or invalid, the remainder of this Agreement will nevertheless
continue to be enforceable and valid.
 
18.  Governing Law.  This Agreement will be governed, interpreted and enforced
in accordance with the laws of the State of Washington without regard to its
choice of law principles. 


19. Attorneys’ Fees and Costs. In the event of any action or proceeding arising
out of or related to the Agreement, the prevailing party shall be entitled to
recovery of their reasonable attorney’s fees and costs.




PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


 Employee
 
 
Signature: ________________________
 
Printed Name: Peter W. Noble
 
Senior VP of Sales
 
Date:____________________________
Onvia, Inc.
 
 
By: _____________________________
 
Michael D. Pickett
 
Chairman, President and CEO
 
Date:____________________________

 
 
3
 
 